PER CURIAM.
Considering tire opinions of the supreme court of the United States in Interstate Commerce Commission v. Clyde S. S. Co., 21 Sup. Ct. 512, 45 L. Ed. -, and East Tennessee, V. & G. Ry. Co. v. Interstate Commerce Commission, 21 Sup. Ct. 516, 45 L. Ed. —-, recently decided, not yet officially reported, this case is remanded to the circuit court, with instructions to set aside its decree adjudging that the order of the commission be enforced (102 Fed. 709), and dismiss the application made for that purpose, with costs; the whole to be without prejudice to the right of the commission to proceed upon the evidence already introduced before it, or upon such further pleadings and evidence as it may allow to be made or introduced, to hear and determine the controversy according to law.